DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/IB2017/053771 filed on 23 Jun. 2017, which claims benefit under 35 USC 119(e) to US provisional application No. 62/396,785 filed on 19 Sep. 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8 Apr. 2019, 26 Aug. 2020, and 11 Aug. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. (Inorgan. Chem.; published 2002; see IDS filed on 8 Apr. 2019).

	Regarding claims 1-4, Ramachandran et al. disclose M4DOTA, 2 
    PNG
    media_image1.png
    227
    214
    media_image1.png
    Greyscale
 and M4cyclen, 6 
    PNG
    media_image2.png
    214
    169
    media_image2.png
    Greyscale
 (see pg. 6857).  M4DOTA reads on a compound of instant 
    PNG
    media_image3.png
    153
    157
    media_image3.png
    Greyscale
 wherein X1=X2=X3=X4=acetate (-CH2CO2H); and R1=R2=R3=R4=(S)-Me.  M4DOTA reads on 2,2',2'',2'''-((2S,5S,8S,11S)-2,5,8,11-tetramethyl-1,4,7,10-tetraazacyclododecane-1,4,7,10-tetrayl)tetraacetic acid.  M4cyclen reads on a compound of instant formula (I) wherein X1=X2=X3=X4=H; and R1=R2=R3=R4=(S)-Me.  M4cyclen reads on (2S,5S,8S,11S)-2,5,8,11-tetramethyl-1,4,7,10-tetraazacyclododecane.  Regarding claims 5-6, Ramachandran et al. disclose GdM4DOTA, YM4DOTA, and YbM4DOTA (see pgs. 6865, 6862).  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Ranganathan et al. (WO 95/31444 A1; published 23 Nov. 1995; see IDS filed on 26 Aug. 2020).

	Regarding claims 1-6, Ranganathan et al. disclose 
    PNG
    media_image4.png
    227
    249
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    215
    257
    media_image5.png
    Greyscale
 (see scheme 1).  The former reads on a compound of formula I 1=X2=X3=X4=acetate (-CH2CO2H); and R1=R2=R3=R4=(R)-Me and 2,2',2'',2'''-((2R,5R,8R,11R)-2,5,8,11-tetramethyl-1,4,7,10-tetraazacyclododecane-1,4,7,10-tetrayl)tetraacetic acid.  The latter reads on a composition for imaging, comprising the chiral cyclen of formula (I), one or metals where a metal complex is formed between said chiral cyclen and said one or more metals wherein the metal is gadolinium.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (Inorg. Chem.; published 18 Aug. 2016; see IDS filed on 8 Apr. 2019).

Regarding claims 1-6, Dai et al. disclose 
    PNG
    media_image6.png
    515
    294
    media_image6.png
    Greyscale
 (see pg. 9066).  These read on chiral cyclens of formula (I) wherein X1= 
    PNG
    media_image7.png
    188
    120
    media_image7.png
    Greyscale
;  X2=X3=X4=acetate (-CH2CO2H); and R1=R2=R3=R4=(S)-Et, (S)-isoBu, or (S)-Bn.  In addition these reads on a composition for imaging, comprising a chiral cyclen of formula (I) and one metal wherein the metal is europium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (WO 95/31444 A1; published 23 Nov. 1995; see IDS filed on 26 Aug. 2020).
	
	Ranganathan et al. teach as discussed above.  Ranganathan et al. teach enhanced relaxivity monomeric and multimeric compounds (see title).  Ranganathan et al. teach that the agents when administered to a mammalian host (human) distribute in various concentrations to different tissues, and catalyze relaxation of protons that have been excited by the absorption of radiofrequency energy from a magnetic resonance imager.  The magnetic resonance imager is used to record images at various times, generally before and after administration of the agents (see pg. 13).  Ranganathan et al. teach the ligands can be complexes with appropriate metals and used as contrast agents in other imaging techniques, such as X-ray imaging, radionuclide imaging and ultrasound imaging and in radiotherapy (see pg. 14).  Ranganathan et al. teach in vivo imaging (see pg. 14).  Ranganathan et al. teach a pharmaceutically acceptable carrier or diluent (see pg. 15).  Ranganathan et al. teach a method for diagnostic imaging comprising the steps of administering to a host a compound of the invention or salt thereof, which is complexed with the metal, and obtaining a diagnostic image, preferably a magnetic resonance image of said host (see pg. 16).  Ranganathan et al. teach that sterile solutions of the chelate complexes of the present invention are preferably administered to mammals orally, intrathecally, and especially intravenously in concentrations of about 0.003 to 1.0 M (see pg. 16).  
	Ranganathan et al. does not disclose administering the composition of claim 5 to a subject optionally wherein the subject is human or contacting a target with the composition of claim 5.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Ranganathan et al. by administering the above GdM4DOTA to a human subject in need thereof, detect the magnetic resonance radiation emitted by the .

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (WO 95/31444 A1; published 23 Nov. 1995; see IDS filed on 26 Aug. 2020), in view of Young et al. (US 2006/0210479 A1; published 21 Sep. 2006; see attached 892).

	Ranganathan et al. teach as discussed above.
	Ranganathan et al. do not disclose a method wherein the imaging is in vitro and/or wherein the imaging is fluorescence microscopy.
	Young et al. teach targeting chelants and chelates (see title).  Young et al. teach that there is a need for chelants and chelates that are useful for specific targeting of abnormal cells, in vitro or in vivo (see [0021], [0023], [0230], [0268]).  Young et al. teach in vitro detection of cancer cells (see examples 29 and 30).  Young et al. teach fluorescence microscopy (see [0269, [0481]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Ranganathan et al. by further imaging the composition for imaging in vitro as taught by Young et al. because it would advantageously enable in vitro detection of diseased cells and/or delineated features and mechanisms of action of targeting chelants.  I would have been obvious to person of ordinary skill in the art before the effective filing date to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/